DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5, 7, the statement “each air outlet has a different radial position along the blade to each of the other air outlets” is indefinite.  It is not clear the difference between the air outlets.  
In claims 6, 8, the statement “air outlet entrains air” and therefore acts as an air amplifier is indefinite.  If the air comes out of the outlet (entrains air), which occurs naturally, it is not clear how an outlet hole would become an air amplifier.
It is not clear what would be the difference between the air outlet and the mouth of the outlet.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5, 7, it is disclose that an “air control system” controls the air pressure proportional to the square of the radial position.
From the original specifications, it is not clear how the air pressure proportional to the square is obtained.  In fact, the original disclosure does not mention how or what device performs the function of the “proportional to the square”.
The disclosure only mentions very vaguely that the air pressure from one outlet is different from the other one since “the blade has a higher orbital angular velocity at its tip”.
Such statement is just relying on a well-known mechanical physics formula, which is:                          V (angular velocity) = ω x r
Based on the remarks sent on 07/11/2022, obtaining the air pressure proportional to the square of the radial position is obtained by “justification for doing this is that the air ejected from the outlets will need to push the grid out of the way essentially with a drag force, which is proportional to the square of the relative velocity of a particle of air (https:/en.wikipedia.org/wiki/Drag_equation)” [page 13 of the remarks].  
Thus, it seems that the obtaining of the air pressure proportional to the square is either well-known and/or can be obtained via a Drag equation.
Again, the original disclosure never mention that air control system is performing the function of obtaining the proportional to the square air pressure.  
From the original disclosure and confirmed by Applicant’s representative remarks sent on 07/11/2022, page 13, the proportional to the square air pressure is obtained by simply placing the outlet at different radial locations along the blade.
As confirmed by Applicant’s remarks, the proportional to the square air pressure is obtained via a Drag equation found in Wikipedia and by reciting that “this is a description of air pressure varying based on radial position on air outlet” (page 9 of the remarks).
Based on the original disclosure, the air control system does not perform any control function other than routing (like an old-fashion pipe) the air to the outlets. 

The original disclosure does not clarify what device performs the function of obtaining the proportional to the square air pressure or how and what the air control system would have to do in order to obtain such proportional to the square air pressure.

Claims 5 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, regarding claims 5, 7, while being enabling for having an air control system, does not reasonably provide enablement for controlling an air control system in order to selectively control the pressure of air from an outlet proportional to the square of the radial position of the respective outlet.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make use of the invention commensurate in scope with these claims. The disclosure is silent with respect of HOW and what the control system would have to do in order to obtain an airflow output that is proportional to the square.
The broadest reasonable interpretation of claims 5 – 8 covers a wind turbine having a control system.  The specification discloses enough information for one of ordinary skill in the art to have a wind turbine with an air control system. 
The specification does not provide direction on how the air control system would be controlled in order to obtain a proportion to the square.  At the time of filing, the state of the art was such that obtaining airflow output was ideal.  Thus, the disclose example does not bear a reasonable correlation of the full scope of the claim.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims, that is, control an air flow so that the airflow is proportional to the square in relation to a certain radial position of the outlet.  
It is not clear what the air control system would have to do (or how) in order to obtain such specific output (proportional to the square).
In claims 6, 8, the statement “such that air flow from the at least one of the plurality of air outlets entrains air surrounding a mouth of the at least one of the plurality of air outlets, thereby acting as an air amplifier” is new matter.
The original disclosure does not mention that the outlet have mouths.  As mentioned in the remarks, such statement has been taken from a prior art (US Patent # 8,308,445; see page 7 of the remarks).  
It is reminded that the disclosure of someone’ else work cannot form part of the present application.
Regarding claims 5, 7, each of said claims 5 and 7, require a computer which is supposed to be configured for performing certain functionality. However, algorithms and variables used in said algorithms are critical or essential to the practice of the invention, not included in the claim(s) is not enabled by the disclosure. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). One of skill in the art would have no way to know what type of variables and criteria have to be considered and how said values have to be calculated to achieve the claimed results. Undue experimentation would necessarily be involved and one of skill in the art would not be able to make and/or use the invention was claimed.
Moreover, the Specification does not disclose an algorithm that could be implemented on a general purpose computer to provide a valve controlled (as in claims 5, 7), in order to obtain an airflow that is proportional to the square.
The specification has failed to disclose any algorithm,and thus has failed to adequately describe sufficient structure for performing the recited function(s). 
To this end, Examiner notes, before the district court, 
in Net MoneyIN, Inc. v. Verisign, Inc., 545 F.3d 1359 [88 USPQ2d 1751] the patentee argues that "a person skilled in the art would know that such a computer would be programmed to compare account data and amount data to those data structures and generate an authorization indicia if credit were available." The court held there must be some explanation of how the computer performs the claimed function. Simply reciting ‘software’ without providing some detail about the means to accomplish the function is not enough. FinisarCorp v. DirecTV Group, Inc. 523 F.3d 1323, 1340-41 [86 USPQ2d 1609]. 
A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed invention. See Blackboard Inc. v. Desire2Learn Inc. 574 F.3d 1371 [91 USPQ2d 1481].  Just reciting that a person skilled in the art would be able to practice the present invention without recourse to undue experimentation as described in the specifications is not enough proof that a system would function as intended. Furthermore, in Atmel Corp, v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no wav relieves the patentee of adequately disclosing sufficient structure in the specification.’
It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Carp, 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure."
Just reciting that a person skilled in the art would be able to practice the present invention without recourse to undue experimentation as described in the specifications is not enough proof that a system would function as intended. Furthermore, in Atmel Corp, v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no wav relieves the patentee of adequately disclosing sufficient structure/description in the specification.’
It is reminded that it is a MPEP requirement to provide a full and concise explanation/disclosure of a patent application.

	
Claim limitation “air control system is configured to control” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not disclose HOW the air control system is manipulated in order to obtain a proportion to the square air pressure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purimitla (WO 2014/084796) in view of Parera (US 2007/0014657) and Wichers et al (US 2016/0281679).
Purimitla discloses, regarding, 
Claims 5, 7, a wind turbine, comprising: a plurality of blades 134, 123, 136, each blade having an aerofoil profile and provided with a respective plurality of air outlets located along a windward surface and leading edge of each blade, the plurality of air outlets located (see Fig. 3), between a portion of the blade adjacent the blade's axis of rotation and a portion of the blade adjacent to the distal tip of the blade, wherein each air outlet has a different radial position along the blade to each of the other outlets (see Fig. 3); a pressurized air source configured to produce pressurized air above ambient pressure (see Fig. 4); 
An air distribution system comprising a plurality of passages, each passage extending between the pressurized air source and a respective air outlet to enable a flow of air from the pressurized air source to each air outlet (see Fig. 3); and an air control system for controlling a pressure of air to be conveyed to each air outlet (see Fig. 3) wherein the air control system is configured to control the pressure of air conveyed to each passage’s respective air outlet (see abstract) along the blade of the respective outlet.
Parera is being used for explicitly showing air outlets near the blade axis of rotation (see Fig. 3).
It is also noted that obtaining the air pressure proportional to the square of the radial position is obtained via the Drag equation from Wikipedia, as mentioned in Applicant’s representative remarks sent on 07/11/2022 (page 13) or the air pressure can be obtained by simply placing the air outlets are different radial positions, as noted by Applicant’s remarks (page 9).
Parera teaches clearly placing air outlets are different radial locations along the blade (see Figs. 3, 4), thus Parera teaches implicitly obtaining an air pressure proportional to the square of the radial position along the blade of the respective air outlet.
Furthermore, the controlling of an air flow proportional to the square is well known in the art.  For example, 
Wichers et al teaches that the air ejected from an outlet is proportional to the square of the radial position of the respective outlet via Poiseuille’s Law (see paragraph 0055).
Moreover, obtaining such optimum range value via a formula related to the proportion to the square is well known since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, too.  In re Aller, 105 USPQ 233.

It is also noted that due to the angular velocity formula (V = ω x r), the outlet at the tip of the blade will have a higher pressure than the outlet at the base due to the different orbital angular velocity difference since the outlets are place at different locations along the blade.  Thus, the outlet at the tip of the blade will have a higher angular velocity and thus a higher air pressure than the outlets near the base of the blade due to having a longer radius since the outlet at the tip of the blade is furthest apart from the center of rotation.
It is also noted that obtaining the air pressure proportional to the square of the radial position is obtained via the Drag equation from Wikipedia, as mentioned in Applicant’s representative remarks sent on 07/11/2022 (page 13) or the air pressure can be obtained by simply placing the air outlets are different radial positions, as noted by Applicant’s remarks (page 9).
Parera teaches clearly placing air outlets are different radial locations along the blade (see Figs. 3, 4), thus Parera teaches implicitly obtaining an air pressure proportional to the square of the radial position along the blade of the respective air outlet.

Regarding claim 7, the method is disclose mutatis mutandis.

Purimitla further discloses, regarding,


It would have been obvious before the effective filing date of the claimed invention to design the turbine/method as disclosed by Purimitla and to show explicitly having outlet near the tip/base of a wind blade for the purpose of protecting wind turbines from damage as disclosed by Parera and to teach controlling an air flow proportional to the square for the purpose of receiving maximum amount of wind into a system, thus improve the facility as taught by Wichers et al.
	
Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purimitla (WO 2014/084796) in view of of Parera (US 2007/0014657) and Haar (US 2012/0051913).
Purimitla discloses, regarding, 
Claims 5, 7, a wind turbine, comprising: a plurality of blades 134, 123, 136, each blade having an aerofoil profile and provided with a respective plurality of air outlets located along a windward surface and leading edge of each blade, the plurality of air outlets located (see Fig. 3), between a portion of the blade adjacent the blade's axis of rotation and a portion of the blade adjacent to the distal tip of the blade, wherein each air outlet has a different radial position along the blade to each of the other outlets (see Fig. 3); a pressurized air source configured to produce pressurized air above ambient pressure (see Fig. 4); 
An air distribution system comprising a plurality of passages, each passage extending between the pressurized air source and a respective air outlet to enable a flow of air from the pressurized air source to each air outlet (see Fig. 3); and an air control system for controlling a pressure of air to be conveyed to each air outlet (see Fig. 3) wherein the air control system is configured to control the pressure of air conveyed to each passage’s respective air outlet (see abstract) along the blade of the respective outlet.

Parera is being used for explicitly showing air outlets near the blade axis of rotation (see Fig. 3).
It is also noted that obtaining the air pressure proportional to the square of the radial position is obtained via the Drag equation from Wikipedia, as mentioned in Applicant’s representative remarks sent on 07/11/2022 (page 13) or the air pressure can be obtained by simply placing the air outlets are different radial positions, as noted by Applicant’s remarks (page 9).
Parera teaches clearly placing air outlets are different radial locations along the blade (see Figs. 3, 4), thus Parera teaches implicitly obtaining an air pressure proportional to the square of the radial position along the blade of the respective air outlet.

Regarding the controlling of an air flow proportional to the square is well known in the art.  For example, Haar teaches that the air ejected from an outlet is proportional to the square of the radial position of the respective outlet (for example, via well-known formula; see paragraph 0040).
Moreover, obtaining such optimum range value via a formula related to the proportion to the square is well known since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It is also noted that due to the angular velocity formula (V = ω x r), the outlet at the tip of the blade will have a higher pressure than the outlet at the base due to the different orbital angular velocity difference since the outlets are place at different locations along the blade.  Thus, the outlet at the tip of the blade will have a higher angular velocity and thus a higher air pressure than the outlets near the base of the blade due to having a longer radius since the outlet at the tip of the blade is furthest apart from the center of rotation.
Regarding claim 7, the method is disclose mutatis mutandis.

Purimitla further discloses, regarding,

It would have been obvious before the effective filing date of the claimed invention to design the turbine/method as disclosed by Purimitla and to show explicitly having outlet near the tip/base of a wind blade for the purpose of protecting wind turbines from damage as disclosed by Parera and to teach controlling an air flow proportional to the square for the purpose of starting efficiently wind turbines as taught by Haar.
Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purimitla, Parera, and (Wichers et al or Haar) as applied to claims 5, 7 above, and further in view of Gammack et al (US 8,308,445).
The combined turbine/method discloses all of the elements above.  However, the combined turbine/method does not disclose the elements below.On the other hand, Gammack et al discloses, regarding,
Claims 6, 8, one of the plurality of air outlets may form part of an air amplifier, such that air flow from the at least one of the plurality of air outlets entrains air surrounding a mouth of the at least one of the plurality of air outlets, thereby acting as an air amplifier (see Figs. 3, 4; abstract).
It would have been obvious before the effective filing date of the claimed invention to design the combined turbine/method as disclosed above and to modify the invention per the limitations of Gammack et al for the purpose of improving the air flow from a blade.




Response to Arguments
Applicant's arguments filed 07/11/22 have been fully considered but they are not persuasive.
In re the 112(b) and 112(a) with respect to the air amplifier.  Relying on the disclosure of another patent document (US 8,308,445) does not make the information of the patent document part of the present application’s disclosure.  
In re the prior art rejection, with respect to the remark that the prior art allegedly fails to disclose an air pressure of an outlet proportional to the square of the radial direction, such teaching is well-known as pointed out in the remarks by using a Drag equation found in Wikipedia (page 13) and the proportional to the square pressure can be obtained by simply placing the outlet at different radial locations (“this is a description of air pressure varying based on radial position of an air outlet”, see page 9 of the remarks).
The prior art, Purimitla and Parera teach having outlets at different radial locations of the blade, thus implicitly obtain an air pressure proportional to the square.  Moreover, using the Drag equation is well-known since it can be found in Wikepedia (page 13 of the remarks), thus obtaining the air pressure proportional to the square is achievable. 
Wichers et al teaches even explicitly that obtaining an airflow proportional to the square is well-known (paragraph 0055) and can be obtained by using the well-known formula of Poiseuille’s Law.
Haar also teaches that an air flow is proportional to the square of the wind.  It would only require formula manipulation to obtain an air pressure (wind) of proportional to the square.
Furthermore, obtaining the proportional to the square air pressure can be obtained via the Drag formula found in Wikipedia or by placing the air outlets at different radial positions, which Purimitla and Parera disclose.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

September 13, 2022